Third District Court of Appeal
                               State of Florida

                        Opinion filed December 23, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-1685
                          Lower Tribunal No. 18-2810
                             ________________


                            Richard Rothschild,
                                    Appellant,

                                        vs.

                          Charmaine Rothschild,
                                    Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, George A.
Sarduy, Judge.

      Grigaltchik & Galustov, P.A.,and Adam Rowe, David P. Grigaltchik, and
Boris Galustov (Jacksonville), for appellant.

     Nancy A. Hass, P.A., and Nancy A. Hass (Fort Lauderdale), for appellee.


Before FERNANDEZ, LOGUE, and GORDO, JJ.

     PER CURIAM.

     Affirmed.